DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,675,863
Werb et al.
United States Patent 9,194,788
Kato et al.
United States Patent Application Publication 2004/0221647
Sabatino
Wireless Sensor Networks for Temperature and Humidity Monitoring Within Concrete Structures.
Barroca et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 14, 18, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Barroca et al. and Sabatino.
With regard to the claims the term "protective layer" is interpreted to mean a layer of material that effectively seals one or more components from being directly exposed to the external environment. 
Kato et al. teach a sensor device for use in concrete.  The sensor device has a printed circuit board (reference item 2) supporting a plurality of elements.  The elements include a first electrode (reference item 3), a second electrode (reference item 4), a functional element (reference item 51), a power source (reference item 52), a temperature sensor (reference item 53), a communication circuit (reference item 54), an antenna (reference item 55), and an oscillator (reference item 56).  The first and second electrodes form a sensor.  The printed circuit board has a protective layer; i.e., a sealing part (reference item 24).   Kato et al. state:
Specifically, as illustrated in FIGS. 4 and 5, the main body 2 has a sealing part 24. The sealing part 24 has a function for sealing in the functional element 51, the power source 52, the temperature sensor 53, the communication circuit 54, the antenna 55, and the oscillator 56. This makes it possible to prevent the deterioration of the functional element 51, the power source 52, the temperature sensor 53, the communication circuit 54, the antenna 55, and the oscillator 56 in a case where the sensor device 1 is installed in the presence of moisture or concrete. 
It is clear from Kato et al. that the protective layer covers the antenna as well as other components that are mounted on the printed circuit board.  Kato et al. further state:
Herein, the sealing part 24 has an opening part 241, and is provided such that each of the parts other than the first electrode 3 and 
It is clear from Kato et al. that the measuring electrodes are not provided with the protective layer.  This is done to ensure that the electrodes can actually provide accurate measurements, which would not be possible if the electrodes were covered with protective layer.  Finally, Kato et al. state:
Examples of materials which can be used to constitute the sealing part 24 include: a thermoplastic resin, such as an acrylic-based resin, a urethane-based resin, or an olefin-based resin; a thermosetting resin, such as an epoxy-based resin, a melamine-based resin, or a phenol-based resin; and various other types of resin materials, it being possible to use one type thereof or a combination of two or more types thereof.
While Kato et al. do teach the use of an unprotected sensor (a sensor that is not provided with a protective layer sealed from the external environment), the sensor is not a humidity sensor.  However, from Barroca et al. it is known to monitor the curing of concrete using an unsealed humidity sensor and temperature sensor.  Barroca et al. teach that the sensor can be provided with a covering.  This covering is merely to prevent water condensation/other debris from impacting the accuracy of the measurements.  Therefore, the humidity sensor is not sealed from the external environment using a protective layer as the term is used in the present application and in Kato et al.
et al. and Barroca et al. do not teach using rubber as the protective layer.  However, from Sabatino it is known to use rubber as a sealing layer (reference item 125) for various components (reference item 115, 120), their respective electrical leads/connections, and a substrate (reference item 110).  The rubber protective layer "provides a protective barrier against dust and moisture, and aids in the mechanical support of the flexible sensor board assembly" and "seal 125 can be formed by dipping the assembled flexible circuit board 110 into a liquid rubber type compound and then set aside to harden."  See paragraphs 30 and 31.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. with the teachings of Barroca et al. and Sabatino in order to provide a humidity sensor on the substrate (in addition to or in lieu of Kato et al.'s existing sensor for the predicable benefit of monitoring the humidity level of curing concrete so that one can determine the condition of the concrete at early stages (Barroca et al.).  Furthermore, using rubber as the protective layer would have been obvious and amounts to the simple substitution of one known element (resin) with another (rubber) to obtain predictable results of sealing the circuit board.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., Barroca et al., and Sabatino as applied to claim 14 above, and further in view of Werb et al.
Kato et al., Barroca et al., and Sabatino teach the sensor that is embedded in concrete and having an antenna for wirelessly transmitting the measured signals.  Kato et al., Barroca et al., and Sabatino do not mention providing a wireless router.  However, Werb et al. teach that it is known to use routers (reference item 2) to communicate with sensors (reference item 1).
et al., Barroca et al., and Sabatino with the teachings of Werb et al. in order to provide a router for the predicable benefit of being able to receive the measured data and to route the data to one or more other devices for analysis, review, and/or archiving.
Response to Arguments
The applicant’s arguments with respect to claims have been considered but are essentially moot because they were amended thus requiring new grounds of rejection. In particular the applicant argues that Kato et al. and Barroca et al. do not teach a sensing device having a rubber protective layer (the term protective layer is interpreted above).  In light of this amendment Sabatino is cited to teach that rubber-based protective layers are known.
Conclusion
The applicant's amendment necessitated the new grounds of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856